Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed 10/19/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17 are pending, of which claims 1 ,2 ,3 ,4 ,5 ,6 ,7 ,9 ,11,12,13,16 were amended.  The amendments of claims 1 ,2 ,3 ,4 ,5 ,6 ,7 ,9 ,11,12,13,16 are supported by the originally filed disclosure. 

Information Disclosure Statement
The information disclosure statement filed 8/28/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1 and 15, the most related prior art is US 20030054155 (herein known as NOMI).  

With regard to claim 1, NOMI teaches a porous fluorine resin film comprising:, especially at para 27

NOMI fails to teach the claim as a whole, and most notably the portion(s): “a coating layer having formed on at least one surface of the porous fluorine resin layer and an outer surface of the pores, 
wherein, the coating layer has water repellency and oil repellency and includes a (co)polymer of a perfluoroalkyl acrylate having 1 to 10 carbon atoms, an alkyl acrylate having 1 to 10 carbon atoms, vinyl chloride and a crosslinkable monomer, and 
wherein, the porous fluorine resin film has a change rate of air permeability of 1% of less represented before and after bending thereof within a curvature radius of at least 2 mm as calculated by Equation 
[Equation 1] Change rate of air permeability before and after bending (%) = [(Pa-Pb)/Pa] x 100 
wherein, in the above Equation 1, 
Pa is an air permeability value of fluorine resin film measured before bending thereof, 
Pb is an air permeability value of the porous fluorine resin film measured after bending thereof, 
wherein bending is applied by winding the porous fluorine resin film around a stainless steel cylinder having a diameter (R) of 4 mm to 12 mm to which a tension of 0.5 kgf is applied, holding the wound film for 30 seconds, the tension and spreading the film, and 


Regarding instant claims 2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776